NOTE: This order is nonprecedential
United States Court of A11peals
for the FederaI Circuit
NATHANIEL K. FRANKLIN,
Petiti0ner, _
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
~
2012-3015 o
lo
Petition for review of the Merit Systems Protection
Board in case no. SF0432110103-I-1. ,
ON MOTION
ORDER
Nathanie1 K. Franklin moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT ls 0RI)EREn THAT;
The motion is granted

FRANKL1N v. mere 2
FOR THE COURT
DEC 1 4 mm /s/ Jan Horba1y
Date J an Horba1y
- Clerk
ccc Nathanie1K. Frank1in
S B. R d , E .
ara ear en sq N.3. COUR1E(t)|I5E1PFEAlSFDR
THE FEDERAL ClRCUIT
820 050 14 2011
.lAN HORBALY
CLERK